DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,065,072. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 11,065,072 anticipates claim 13 of the instant case.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,065,072. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of U.S. Patent No. 11,065,072 anticipates claim 14 of the instant case.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,065,072. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of U.S. Patent No. 11,065,072 anticipates claim 15 of the instant case.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,065,072. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of U.S. Patent No. 11,065,072 anticipates claim 16 of the instant case.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,065,072. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of U.S. Patent No. 11,065,072 anticipates claim 17 of the instant case.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,420,620. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of U.S. Patent No. 10,420,620 anticipates claim 13 of the instant case.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,420,620. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of U.S. Patent No. 10,420,620 anticipates claim 14 of the instant case.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-17, 19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sullivan (US 7,621,040 B2).
Regarding claim 2, Sullivan discloses a drive assembly for use with a surgical instrument, the drive assembly comprising: a drive screw 20 defining a longitudinal axis; a drive unit (28,12) threadedly engaged with a portion of the drive screw and being longitudinally movable relative to the drive screw; and a follower 40 disposed in mechanical cooperation with the drive screw and being longitudinally movable relative to the drive screw and relative to the drive unit.
Regarding claim 3, Sullivan discloses the drive assembly according to claim 2, further including a drive member 17 disposed in mechanical cooperation with the follower.
Regarding claim 4, Sullivan discloses the drive assembly according to claim 3, wherein longitudinal translation of the drive member 17 relative to the drive screw 20 is configured to drive a function of the surgical instrument.
Regarding claim 5, Sullivan discloses the drive assembly according to claim 3, wherein the drive member 17 extends distally from the follower 40.
Regarding claim 6, Sullivan discloses the drive assembly according to claim 5, wherein the follower 40 is disposed proximally of the drive unit (28,12).
Regarding claim 7, Sullivan discloses the drive assembly according to claim 2, further including a biasing element 23 disposed between the drive unit (28,12) and the follower 40.
Regarding claim 8, Sullivan discloses the drive assembly according to claim 7, wherein the biasing element 23 is coaxial with the drive screw 20.
Regarding claim 9, Sullivan discloses the drive assembly according to claim 7, further including a drive member 17 disposed in mechanical cooperation with the follower 40, wherein the biasing element 23 is configured to maintain the drive member 17 in a tensile state during application of a mechanical force to jaw members of the surgical instrument.
Regarding claim 10, Sullivan discloses the drive assembly according to claim 2, wherein the drive unit (28,12) defines an aperture, and wherein the drive screw 20 extends through the aperture of the drive unit (28,12).
Regarding claim 11, Sullivan discloses the drive assembly according to claim 2, wherein the follower 40 is non-threadedly engaged with the drive screw (via spring 23).
Regarding claim 12, Sullivan discloses the drive assembly according to claim 3, wherein the drive unit (28,12) is configured to house a portion of the biasing element 23.
Regarding claim 13, Sullivan discloses a drive assembly for use with a surgical instrument, the drive assembly comprising: a drive screw 20 defining a longitudinal axis; a drive unit (28,12) engaged with a portion of the drive screw and being longitudinally movable relative to the drive screw; a biasing element 23 disposed in mechanical cooperation with the drive unit; and a follower 40 disposed in mechanical cooperation with the biasing element, the follower being longitudinally translatable relative to the drive screw.
Regarding claim 14, Sullivan discloses the drive assembly according to claim 13, wherein the follower 40 is disposed proximally of the drive unit (28,12).
Regarding claim 15, Sullivan discloses the drive assembly according to claim 13, wherein the drive unit (28,12) defines an aperture, and wherein the drive screw 20 extends through the aperture of the drive unit.
Regarding claim 16, Sullivan discloses the drive assembly according to claim 15, wherein the biasing element 23 radially surrounds a portion of the drive screw 20.
Regarding claim 17, Sullivan discloses the drive assembly according to claim 13, wherein the follower 40 is disposed proximally of the drive unit (28,12), and wherein biasing element 23 biases the follower 40 proximally relative to the drive screw.
Regarding claim 19, Sullivan discloses a drive assembly for use with a surgical instrument, the drive assembly comprising: a drive unit (28,12); a biasing element 23 disposed in mechanical cooperation with the drive unit; a drive member 17 disposed in mechanical cooperation with the biasing element 23; and a follower 40 disposed in mechanical cooperation with the biasing element, the follower being longitudinally translatable relative to the drive unit, wherein the biasing element is configured to maintain the drive member in a tensile state during application of a mechanical force to jaw members of the surgical instrument.
Regarding claim 21, Sullivan discloses the drive assembly according to claim 19, wherein the drive unit (28,12), the biasing element 23, and the follower 40 are coaxial with each other.
Allowable Subject Matter
Claims 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy R. Severson, whose telephone number is (571) 272-2209.  The Examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Curtis Mayes, can be reached at (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/JEREMY R SEVERSON/Primary Examiner, Art Unit 1759